Name: Council Regulation (EEC) No 1333/86 of 6 May 1986 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: economic structure;  agricultural policy
 Date Published: nan

 8.5.86 Official Journal of the European Communities N0LII9/ I I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1333/86 of 6 May 1986 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (3 ) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (}), Having regard to the opinion of the Monetary Committee , Whereas the representative rates currently applicable were fixed by Council Regulation (EEC) No 1678 / 85 (4), as last amended by Regulation (EEC) No 505 / 86 (s); whereas new representative rates closer to present economic circumstances should be fixed , as part of the fixing of farm prices for the 1986/ 87 marketing year, for the French franc, the Belgian/Luxembourg franc, the Danish krone, the Irish pound, the pound sterling, the Italian lira, the Greek drachma, the Spanish peseta and the Portuguese escudo ; whereas advantage should be taken of this opportunity to republish all the agricultural conversion rates in a new text ; Whereas these changes should as a general rule take effect at the beginning of the marketing year for the product concerned ; whereas , however, it is necessary in certain cases to take into consideration the impact of these adjustments , particularly on prices , and also the existing situation in the Member States concerned ; Whereas , in order to avoid differing treatment of interdependent products , provision should be made for the new agricultural conversion rates to apply in the cereals , eggs and poultrymeat, ovalbumin and lactalbumin sectors with effect from the same date ; whereas , for products derived from cereals in the pigmeat sector, the date on which the new agricultural conversion rates shall apply should be fixed as 1 August 1986 , HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 1678 / 85 shall be replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL (') OJ No L 164 , 24 . 6 . 1985 , p . 1 . O OJ No C 85 , 14 . 4 . 1986 , p. 85 . (3 ) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). ( 4 ) OJ No L 164 , 24 . 6 . 1985 , p . 11 . O OJ No L 51 , 28 . 2 . 1986, p. 1 . No L 119/2 Official Journal of the European Communities 8 . 5 . 86 ANNEX I BELGIUM/LUXEMBOURG l Agricultural conversion rates Products 1 ECU = . . . Bfrs/Lfrs Applicable until 1 ECU = . . . Bfrs/Lfrs Applicable from Milk and milk products 46,4118 11 May 1986 47,3310 12 May 1986 Beef and veal , 46,4118 11 May 1986 47,3310 12 May 1986 Sheepmeat and goatmeat 46,4118 11 May 1986 47,3310 12 May 1986 Sugar and isoglucose 46,4118 30 June 1986 46,8712 1 July 1986 Cereals 46,4118 30 June 1986 46,8712 1 July 1986 Rice 46,4118 31 August 1986 46,8712 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 46,4118 30 June 1986 47,3310 1 July 1986 Pigmeat 46,4118 31 July 1986 47,3310 1 August 1986 Wine 46,4118 31 August 1986 46,8712 1 September 1986 Fish 46,4118 31 December 1986 47,3310 1 January 1987 Tobacco 46,4118 11 May 1986 46,8712 12 May 1986 Seeds 46,4118 30 June 1986 46,8712 1 July 1986 Olive oil 46,4118 31 October 1986 46,8712 1 November 1986 Oilseeds : I \  colza and rapeseed 46,4118 30 June 1986 46,8712 1 July 1986  sunflower and linseed 46,4118 31 July 1986 46,8712 1 August 1986  soya beans 46,4118 31 August 1986 46,8712 1 September 1986 Dried fodder 46,4118 11 May 1986 46,8712 12 May 1986 Field beans and peas and sweet lupins 46,4118 30 June 1986 46,8712 1 July 1986 Flax and hemp 46,4118 31 July 1986 46,8712 1 August 1986 Silkworms 46,4118 11 May 1986 46,8712 12 May 1986 Cotton 46,4118 31 August 1986 46,8712 1 September 1986 Fruit and vegetables : \  cherries 46,4118 11 May 1986 46,8712 12 May 1986  cucumbers 46,4118 11 May 1986 46,8712 12 May 1986  tomatoes 46,4118 11 May 1986 46,8712 12 May 1986  courgettes 46,4118 11 May 1986 46,8712 12 May 1986  aubergines 46,4118 11 May 1986 46,8712 12 May 1986  cauliflowers 46,4118 11 May 1986 46,8712 12 May 1986  plums 46,4118 31 May 1986 46,8712 1 June 1986  apricots 46,4118 11 May 1986 46,8712 12 May 1986  peaches 46,4118 11 May 1986 46,8712 12 May 1986  table grapes 46,4118 11 May 1986 46,8712 12 May 1986  pears 46,4118 31 May 1986 46,8712 1 June 1986  lemons 46,4118 31 May 1986 46,8712 1 June 1986  broad-leaved (Batavian) endives 46,4118 30 June 1986 46,8712 1 July 1986  cabbage lettuce 46,4118 30 June 1986 46,8712 1 July 1986  apples 46,4118 30 June 1986 46,8712 1 July 1986  mandarins 46,4118 30 September 1986 46,8712 1 October 1986  Clementines 46,4118 30 September 1986 46,8712 1 October 1986  sweet oranges 46,4118 30 September 1986 46,8712 1 October 1986  artichokes 46,4118 30 September 1986 46,8712 1 October 1986 8 . 5 . 86 Official Journal of the European Communities No L 119/3 Products Agricultural conversion rates 1 ECU - . . . Bfrs/Lfrs Applicable until 1 ECU = . . . Bfrs/Lfrs Applicable from Processed fruit and vegetables : II  cherries preserved in syrup 46,4118 11 May 1986 46,8712 12 May 1986  tinned pineapples 46,4118 31 May 1986 46,8712 1 June 1986  tomatoes : IlII IIII  peeled, whether or not cooked,IlIl II preserved by freezing 46,4118 30 June 1986 46,8712 1 July 1986  flakes 46,4118 30 June 1986 46,8712 1 July 1986  prepared or preserved 46,4118 30 June 1986 46,8712 1 July 1986  juices 46,4118 30 June 1986 46,8712 1 July 1986  peaches preserved in syrup 46,4118 30 June 1986 46,8712 1 July 1986  dried figs 46,4118 30 June 1986 46,8712 1 July 1986  Williams pears preserved in syrup 46,4118 14 July 1986 46,8712 15 July 1986  dried grapes 46,4118 31 August 1986 46,8712 1 September 1986  prunes derived from 'Prunes d'Ente' 46,4118 31 August 1986 46,8712 1 September 1986 All other products 46,4118 11 May 1986 47,3310 12 May 1986 No L 119/4 Official Journal of the European Communities 8 . 5 . 86 ANNEX II DENMARK Agricultural conversion rates Products 1 ECU = . . . Dkr Applicable until 1 ECU = ... Dkr Applicable from Milk and milk products 8,41499 11 May 1986 8,58163 12 May 1986 Beef and veal 8,41499 11 May 1986 8,58163 12 May 1986 Sheepmeat and goatmeat 8,41499 11 May 1986 8,58163 12 May 1986 Sugar and isoglucose 8,41499 30 June 1986 8,54064 1 July 1986 Cereals 8,41499 30 June 1986 8,54064 1 July 1986 Rice 8,41499 31 August 1986 8,54064 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 8,41499 30 June 1986 8,58163 1 July 1986 Pigmeat 8,41499 31 July 1986 8,58163 1 August 1986 Wine 8,41499 31 August 1986 8,54064 1 September 1986 Fish 8,41499 31 December 1986 8,58163 1 January 1987 Tobacco 8,41499 11 May 1986 8,54064 12 May 1986 Seeds 8,41499 30 June 1986 8,54064 1 July 1986 Olive oil 8,41499 31 October 1986 8,54064 1 November 1986 Oilseeds : II l  colza and rapeseed 8,41499 30 June 1986 8,54064 1 July 1986  sunflower and linseed 8,41499 31 July 1986 8,54064 1 August 1986  soya beans 8,41499 31 August 1986 8,54064 1 September 1986 Dried fodder 8,41499 11 May 1986 8,54064 12 May 1986 Field beans and peas and sweet lupins 8,41499 30 June 1986 8,54064 1 July 1986 Flax and hemp 8,41499 31 July 1986 8,54064 1 August 1986 Silkworms 8,41499 11 May 1986 8,54064 12 May 1986 Cotton 8,41499 31 August 1986 8,54064 1 September 1986 Fruit and vegetables : \ l  cherries 8,41499 11 May 1986 8,54064 12 May 1986  cucumbers 8,41499 11 May 1986 8,54064 12 May 1986  tomatoes 8,41499 11 May 1986 8,54064 12 May 1986  courgettes 8,41499 11 May 1986 8,54064 12 May 1986  aubergines 8,41499 11 May 1986 8,54064 12 May 1986  cauliflowers 8,41499 11 May 1986 8,54064 12 May 1986  plums 8,41499 31 May 1986 8,54064 1 June 1986  apricots 8,41499 11 May 1986 8,54064 12 May 1986  peaches 8,41499 11 May 1986 8,54064 12 May 1986  table grapes 8,41499 11 May 1986 8,54064 12 May 1986  pears 8,41499 31 May 1986 8,54064 1 June 1986  lemons 8,41499 31 May 1986 8,54064 1 June 1986  broad-leaved (Batavian) endives 8,41499 30 June 1986 8,54064 1 July 1986  cabbage lettuce 8,41499 30 June 1986 8,54064 1 July 1986  apples 8,41499 30 June 1986 8,54064 1 July 1986  mandarins 8,41499 30 September 1986 8,54064 1 October 1986  Clementines 8,41499 30 September 1986 8,54064 1 October 1986  sweet oranges 8,41499 30 September 1986 8,54064 1 October 1986  artichokes 8,41499 30 September 1986 8,54064 1 October 1986 8 . 5 . 86 Official Journal of the European Communities No L 119/5 \ Agricultural conversion rates Products 1 ECU = . . . Dkr Applicable until 1 ECU = ... Dkr Applicable from Processed fruit and vegetables :  cherries preserved in syrup 8,41499 11 May 1986 8,54064 12 May 1986  tinned pineapples 8,41499 31 May 1986 8,54064 1 June 1986  tomatoes : IlI Il  peeled, whether or not cooked , preserved by freezing 8,41499 30 June 1986 8,54064 1 July 1986  flakes 8,41499 30 June 1986 8,54064 1 July 1986  prepared or preserved 8,41499 30 June 1986 8,54064 1 July 1986  juices 8,41499 30 June 1986 8,54064 1 July 1986  peaches preserved in syrup 8,41499 30 June 1986 8,54064 1 July 1986  dried figs 8,41499 30 June 1986 8,54064 1 July 1986  Williams pears preserved in syrup 8,41499 14 July 1986 8,54064 15 July 1986  dried grapes 8,41499 31 August 1986 8,54064 1 September 1986  prunes derived from 'Prunes d'Ente' 8,41499 31 August 1986 8,54064 1 September 1986 All other products 8,41499 11 May 1986 8,58163 12 May 1986 ANNEX III FEDERAL REPUBLIC OF GERMANY Agricultural conversion rates Products 1 ECU - ... DM Applicable until 1 ECU - ... DM Applicable from Milk and milk products 2,41047 11 May 1986 2,41047 12 May 1986 Cereals 2,39792 30 June 1986 2,39792 1 July 1986 All other products 2,38516 11 May 1986 2,38516 12 May 1986 No L 119/6 Official Journal of the European Communities 8 . 5 . 86 ANNEX IV SPAIN Agricultural conversion rates Products 1 ECU = . . . Pta Applicable until 1 ECU = . . . Pta Applicable from Milk and milk products 144,382 11 May 1986 147,208 12 May 1986 Beef and veal 144,382 11 May 1986 147,208 12 May 1986 Sheepmeat and goatmeat 144,382 11 May 1986 147,208 12 May 1986 Sugar and isoglucose 144,382 30 June 1986 145,796 1 July 1986 Cereals 144,382 30 June 1986 145,796 1 July 1986 Rice 144,382 31 August 1986 145,796 1 September 1986 Eggs and poultrymeat and ovalbumin ana lactalbumin 144,382 30 June 1986 147,208 1 July 1986 Pigmeat 144,382 31 July 1986 147,208 1 August 1986 Wine 144,382 31 August 1986 145,796 1 September 1986 Fish 144,382 31 December 1986 147,208 1 January 1987 Tobacco 144,382 11 May 1986 145,796 12 May 1986 Seeds 144,382 30 June 1986 145,796 1 July 1986 Olive oil 144,382 31 October 1986 145,796 1 November 1986 Oilseeds : I I  colza and rapeseed 144,382 30 June 1986 145,796 1 July 1986  sunflower and linseed 144,382 31 July 1986 145,796 1 August 1986  soya beans 144,382 31 August 1986 145,796 1 September 1986 Dried fodder 144,382 11 May 1986 145,796 12 May 1986 Field beans and peas and sweet lupins 144,382 30 June 1986 145,796 1 July 1986 Flax and hemp 144,382 31 July 1986 145,796 1 August 1986 Silkworms 144,382 11 May 1986 145,796 12 May 1986 Cotton 144,382 31 August 1986 145,796 1 September 1986 Processed fruit and vegetables : IlII I  cherries preserved in syrup 144,382 11 May 1986 145,796 12 May 1986  tinned pineapples 144,382 31 May 1986 145,796 1 June 1986  processed lemons 144,382 31 November 1986 145,796 1 June 1986  processed oranges 144,382 30 September 1986 145,796 1 October 1986  tomatoes : IlII Il  peeled, whether or not cooked, preserved by freezing 144,382 30 June 1986 145,796 1 July 1986  flakes 144,382 30 June 1986 145,796 1 July 1986  prepared or preserved 144,382 30 June 1986 145,796 1 July 1986  juices 144,382 30 June 1986 145,796 1 July 1986  peaches preserved in syrup 144,382 30 June 1986 145,796 1 July 1986  dried figs 144,382 30 June 1986 145,796 1 July 1986  Williams pears preserved in syrup 144,382 14 July 1986 145,796 15 July 1986  dried grapes 144,382 31 August 1986 145,796 1 September 1986  prunes derived from 'Prunes d'Ente' 144,382 31 August 1986 145,796 1 September 1986 Amounts unrelated to price fixing 144,382 11 May 1986 147,208 12 May 1986 8 . 5 . 86 Official Journal of the European Communities No L 119/7 ANNEX V FRANCE \ Agricultural conversion rates Products 1 ECU = . . . FF Applicable until 1 ECU = . . . FF Applicable from Milk and milk products 7,10590 11 May 1986 7,31248 12 May 1986 Beef and veal 7,00089 11 May 1986 7,20131 12 May 1986 Sheepmeat and goatmeat 7,10590 11 May 1986 7,31248 12 May 1986 Sugar and isoglucose 7,00089 30 June 1986 7,09967 1 July 1986 Cereals 7,00089 30 June 1986 7,09967 1 July 1986 Rice 7,00089 31 August 1986 7,09967 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 7,00089 30 June 1986 7,20131 1 July 1986 Pigmeat 7,10590 31 July 1986 7,31248 1 August 1986 Wine 7,10590 31 August 1986 7,2077 'l 1 September 1986 Fish 7,00089 31 December 1986 7,20131 1 January 1987 Tobacco 7,00089 11 May 1986 7,09967 12 May 1986 Seeds 6,49211 30 June 1986 7,09967 1 July 1986 Olive oil 7,00089 31 October 1986 7,09967 1 November 1986 Oilseeds : I \\  colza and rapeseed 7,00089 30 June 1986 7,09967 1 July 1986  sunflower and linseed 7,00089 31 July 1986 7,09967 1 August 1986  soya beans 7,00089 31 August 1986 7,09967 1 September 1986 Dried fodder 7,00089 11 May 1986 7,09967 12 May 1986 Field beans and peas and sweet lupins 7,00089 30 June 1986 7,09967 1 July 1986 Flax and hemp 7,00089 31 July 1986 7,09967 1 August 1986 Silkworms 7,00089 11 May 1986 7,09967 12 May 1986 Cotton 7,00089 31 August 1986 7,09967 1 September 1986 Fruit and vegetables : II ll  cherries 7,00089 11 May 1986 7,09967 12 May 1986  cucumbers 7,00089 11 May 1986 7,09967 12 May 1986  tomatoes 7,00089 11 May 1986 7,09967 12 May 1986  courgettes 7,00089 11 May 1986 7,09967 12 May 1986  aubergines 7,00089 11 May 1986 7,09967 12 May 1986  cauliflowers 7,00089 11 May 1986 7,09967 12 May 1986  plums 7,00089 31 May 1986 7,09967 1 June 1986  apricots 7,00089 1 1 May 1986 7,09967 12 May 1986  peaches 7,00089 11 May 1986 7,09967 12 May 1986  table grapes 7,00089 11 May 1986 7,09967 12 May 1986  pears 7,00089 31 May 1986 7,09967 1 June 1986  lemons 7,00089 31 May 1986 7,09967 1 June 1986  broad-leaved (Batavian) endives 7,00089 30 June 1986 7,09967 1 July 1986  cabbage lettuce 7,00089 30 June 1986 7,09967 1 July 1986  apples 7,00089 30 June 1986 7,09967 1 July 1986  mandarins 7,00089 30 September 1986 7,09967 1 October 1986  Clementines 7,00089 30 September 1986 7,09967 1 October 1986  sweet oranges 7,00089 30 September 1986 7,09967 1 October 1986  artichokes 7,00089 30 September 1986 7,09967 1 October 1986 No L 119/8 Official Journal of the European Communities 8 . 5 . 86 l Agricultural conversion rates Products 1 ECU = . . . FF Applicable until 1 ECU = . . . FF Applicable from Processed fruit and vegetables : II  cherries preserved in syrup 7,00089 11 May 1986 7,09967 12 May 1986  tinned pineapples 7,00089 31 May 1986 7,09967 1 June 1986  tomatoes : Il II  peeled, whether or not cooked,\Il II preserved by freezing 7,00089 30 June 1986 7,09967 1 July 1986  flakes 7,00089 30 June 1986 7,09967 1 July 1986  prepared or preserved 7,00089 30 June 1986 7,09967 1 July 1986  juices , 7,00089 30 June 1986 7,09967 1 July 1986  peaches preserved in syrup 7,00089 30 June 1986 7,09967 1 July 1986  dried figs 7,00089 30 June 1986 7,09967 1 July 1986  Williams pears preserved in syrup 7,00089 14 July 1986 7,09967 15 July 1986  dried grapes 7,00089 31 August 1986 7,09967 1 September 1986  prunes derived from 'Prunes d'Ente' 7,00089 31 August 1986 7,09967 1 September 1986 All other products 7,00089 11 May 1986 7,31248 12 May 1986 8 . 5 . 86 Official Journal of the European Communities No L 119/9 ANNEX VI GREECE l Agricultural conversion rates Products 1 ECU = ... Dr Applicable until 1 ECU = ... Dr Applicable from Milk and milk products 102,345 11 May 1986 116,673 12 May 1986 Beef and veal 102,345 11 May 1986 116,673 12 May 1986 Sheepmeat and goatmeat 102,345 11 May 1986 116,673 12 May 1986 Sugar and isoglucose 102,345 30 June 1986 116,673 1 July 1986 Cereals 102,345 30 June 1986 116,673 1 July 1986 Rice 102,345 31 August 1986 116,673 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 102,345 30 June 1986 116,673 1 July 1986 Pigmeat 102,345 31 July 1986 116,673 1 August 1986 Wine 102,345 31 August 1986 116,673 1 September 1986 Fish 102,345 31 December 1986 116,673 1 January 1987 Tobacco 102,345 31 October 1986 116,673 1 November 1986 Seeds 77,2479 30 June 1986 116,673 1 July 1986 Olive oil 102,345 31 October 1986 116,673 1 November 1986 Oilseeds : \ \  colza and rapeseed 102,345 30 June 1986 116,673 1 July 1986  sunflower and linseed 102,345 31 July 1986 116,673 1 August 1986  soya beans 102,345 31 August 1986 116,673 1 September 1986 Dried fodder 102,345 11 May 1986 116,673 12 May 1986 Dried beans and peas and sweet lupins 102,345 30 June 1986 116,673 1 July 1986 Flax and hemp 102,345 31 July 1986 116,673 1 August 1986 Silkworms 102,345 11 May 1986 116,673 12 May 1986 Cotton 102,345 31 August 1986 116,673 1 September 1986 Fruit and vegetables : I \  cherries 102,345 11 May 1986 116,673 12 May 1986  cucumbers 102,345 11 May 1986 116,673 12 May 1986  tomatoes 102,345 11 May 1986 116,673 12 May 1986  courgettes 102,345 11 May 1986 116,673 12 May 1986  aubergines 102,345 11 May 1986 116,673 12 May 1986  cauliflowers 102,345 11 May 1986 116,673 12 May 1986  plums 102,345 31 May 1986 116,673 1 June 1986  apricots 102,345 11 May 1986 116,673 12 May 1986  peaches 102,345 11 May 1986 116,673 12 May 1986  table grapes 102,345 11 May 1986 116,673 12 May 1986  pears 102,345 31 May 1986 116,673 1 June 1986  lemons 102,345 31 May 1986 116,673 1 June 1986  broad-leaved (Batavian) endives 102,345 30 June 1986 116,673 1 July 1986  cabbage lettuce 102,345 30 June 1986 116,673 1 July 1986  apples 102,345 30 June 1986 116,673 1 July 1986  mandarins 102,345 30 September 1986 116,673 1 October 1986  Clementines 102,345 30 September 1986 116,673 1 October 1986  sweet oranges 102,345 30 September 1986 116,673 1 October 1986  artichokes 102,345 30 September 1986 116,673 1 October 1986 No L 119/ 10 Official Journal of the European Communities 8 . 5 . 86 I Agricultural conversion rates Products 1 ECU = ... Dr Applicable until 1 ECU = . . . Dr Applicable from Processed fruit and vegetables :  cherries preserved in syrup 102,345 11 May 1986 116,673 12 May 1986  tinned pineapples 102,345 31 May 1986 116,673 1 June 1986  tomatoes : Il\  peeled, whether or not cooked, Il Il preserved by freezing 102,345 30 June 1986 116,673 1 July 1986  flakes 102,345 30 June 1986 116,673 1 July 1986  prepared or preserved 102,345 30 June 1986 116,673 1 July 1986  juices 102,345 30 June 1986 116,673 1 July 1986  peaches preserved in syrup 102,345 30 June 1986 116,673 1 July 1986  dried figs 102,345 30 June 1986 116,673 1 July 1986  Williams pears preserved in syrup 102,345 14 July 1986 116,673 15 July 1986  dried grapes 102,345 31 August 1986 116,673 1 September 1986  prunes derived from 'Prunes d'Ente' 102,345 31 August 1986 116,673 1 September 1986 All other products 102,345 11 May 1986 116,673 12 May 1986 8 . 5 . 86 Official Journal of the European Communities No L 119/ 11 ANNEX VII IRELAND \ Agricultural conversion rates Products 1 ECU - . . . £ Irl Applicable until 1 ECU = ... £ Irl Applicable from Milk and milk products 0,750110 1 1 May 1986 0,772618 12 May 1986 Beef and veal 0,750110 11 May 1986 0,772618 12 May 1986 Sheepmeat and goatmeat 0,750110 11 May 1986 0,772618 12 May 1986 Sugar and isoglucose 0,750110 30 June 1986 0,761200 1 July 1986 Cereals 0,750110 30 June 1986 0,761200 1 July 1986 Rice 0,750110 31 August 1986 0,761200 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 0,750110 30 June 1986 0,772618 1 July 1986 Pigmeat 0,750110 31 July 1986 0,772618 1 August 1986 Wine 0,750110 31 August 1986 0,761200 1 September 1986 Fish 0,750110 31 December 1986 0,772618 1 January 1987 Tobacco 0,750110 11 May 1986 0,761200 12 May 1986 Seeds 0,725690 30 June 1986 0,761200 1 July 1986 Olive oil 0,750110 31 October 1986 0,761200 1 November 1986 Oilseeds :  colza and rapeseed 0,750110 30 June 1986 0,761200 1 July 1986  sunflower and linseed 0,750110 31 July 1986 0,761200 1 August 1986  soya beans 0,750110 31 August 1986 0,761200 1 September 1986 Dried fodder 0,750110 11 May 1986 0,761200 12 May 1986 Field beans and peas and sweet lupins 0,750110 30 June 1986 0,761200 1 July 1986 Flax and hemp 0,750110 31 July 1986 0,761200 1 August 1986 Silkworms 0,750110 11 May 1986 0,761200 12 May 1986 Cotton 0,750110 31 August 1986 0,761200 1 September 1986 Fruit and vegetables :  ¢ cherries 0,750110 1 1 May 1986 0,761200 12 May 1986  cucumbers 0,750110 11 May 1986 0,761200 12 May 1986  tomatoes 0,750110 11 May 1986 0,761200 12 May 1986  courgettes 0,750110 11 May 1986 0,761200 12 May 1986  aubergines 0,750110 11 May 1986 0,761200 12 May 1986  cauliflowers 0,750110 11 May 1986 0,761200 12 May 1986  plums 0,750110 31 May 1986 0,761200 1 June 1986  apricots 0,750110 11 May 1986 0,761200 12 May 1986  peaches 0,750110 11 May 1986 0,761200 12 May 1986  table grapes 0,750110 11 May 1986 0,761200 12 May 1986  pears 0,750110 31 May 1986 0,761200 1 June 1986  lemons 0,750110 31 May 1986 0,761200 1 June 1986  broad-leaved (Batavian) endives 0,750110 30 June 1986 0,761200 1 July 1986  cabbage lettuce 0,750110 30 June 1986 0,761200 1 July 1986  apples 0,750110 30 June 1986 0,761200 1 July 1986  mandarins 0,750110 30 September 1986 0,761200 1 October 1986  Clementines 0,750110 30 September 1 986 0,761200 1 October 1986  sweet oranges 0,750110 30 September 1986 0,761200 1 October 1986  artichokes 0,750110 30 September 1986 0,761200 1 October 1986 No L 119/ 12 Official Journal of the European Communities 8 . 5 . 86 I Agricultural conversion rates Products 1 ECU = . . . £ Irl Applicable until 1 ECU = ... £ Irl Applicable from Processed fruit and vegetables :  cherries preserved in syrup 0,750110 11 May 1986 0,761200 12 May 1986  tinned pineapples 0,750110 31 May 1986 0,761200 1 June 1986  tomatoes : IIII II  peeled, whether or not cooked, preserved by freezing 0,750110 30 June 1986 0,761200 1 July 1986  flakes 0,750110 30 June 1986 0,761200 1 July 1986  prepared or preserved 0,750110 30 June 1986 0,761200 1 July 1986  juices 0,750110 30 June 1986 0,761200 1 July 1986  peaches preserved in syrup 0,750110 30 June 1986 0,761200 1 July 1986  dried figs 0,750110 30 June 1986 0,761200 1 July 1986  Williams pears preserved in syrup 0,750110 14 July 1986 0,761200 15 July 1986  dried grapes 0,750110 31 August 1986 0,761200 1 September 1986  prunes derived from 'Prunes d'Ente' 0,750110 31 August 1986 0,761200 1 September 1986 All other products 0,750110 11 May 1986 0,772618 12 May 1986 8 . 5 . 86 Official Journal of the European Communities No L 119/ 13 ANNEX VIII ITALY Agricultural conversion rates Products 1 ECU « ... Lit Applicable until 1 ECU = ... Lit Applicable from Milk and milk products 1482,00 11 May 1986 1554,00 12 May 1986 Beef and veal 1482,00 11 May 1986 1554,00 12 May 1986 Sheepmeat and goatmeat 1482,00 11 May 1986 1554,00 12 May 1986 Sugar and isoglucose 1482,00 30 June 1986 1554,00 1 July 1986 Cereals 1482,00 30 June 1986 1539,00 1 July 1986 Rice 1482,00 31 August 1986 1554,00 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 1482,00 30 June 1986 1554,00 1 July 1986 Pigmeat 1482,00 31 July 1986 1554,00 1 August 1986 Wine 1482,00 31 August 1986 1554,00 1 September 1986 Fish 1482,00 31 December 1986 1554,00 1 January 1987 Tobacco 1482,00 11 May 1986 1554,00 12 May 1986 Seeds 1341,00 30 June 1986 1554,00 1 July 1986 Olive oil 1482,00 31 October 1986 1554,00 1 November 1986 Oilseeds : \l  colza and rapeseed 1482,00 30 June 1986 1539,00 1 July 1986  sunflower and linseed 1482,00 31 July 1986 1539,00 1 August 1986  soya beans 1482,00 31 August 1986 1539,00 1 September 1986 Dried fodder 1482,00 11 May 1986 1554,00 12 May 1986 Field beans and peas and sweet lupins 1482,00 30 June 1986 1554,00 1 July 1986 Flax and hemp 1482,00 31 July 1986 1554,00 1 August 1986 Silkworms 1482,00 11 May 1986 1554,00 12 May 1986 Cotton 1482,00 31 August 1986 1554,00 1 September 1986 Fruit and vegetables : \I \  cherries 1482,00 11 May 1986 1554,00 12 May 1986  cucumbers 1482,00 11 May 1986 1554,00 12 May 1986  tomatoes 1482,00 11 May 1986 1554,00 12 May 1986  courgettes 1482,00 11 May 1986 1554,00 12 May 1986  aubergines 1482,00 11 May 1986 1554,00 12 May 1986  cauliflowers 1482,00 11 May 1986 1554,00 12 May 1986  plums 1482,00 31 May 1986 1554,00 1 June 1986  apricots 1482,00 11 May 1986 1554,00 12 May 1986  peaches 1482,00 11 May 1986 1554,00 12 May 1986  table grapes 1482,00 11 May 1986 1554,00 12 May 1986  pears 1482,00 31 May 1986 1554,00 1 June 1986  lemons 1482,00 31 May 1986 1554,00 1 June 1986  broad-leaved (Batavian) endives 1482,00 30 June 1986 1554,00 1 July 1986  cabbage lettuce 1482,00 30 June 1986 1554,00 1 July 1986  apples 1482,00 30 June 1986 1554,00 1 July 1986  mandarins 1482,00 30 September 1986 1554,00 1 October 1986  Clementines 1482,00 30 September 1986 1554,00 1 October 1986  sweet oranges 1482,00 30 September 1986 1554,00 1 October 1986  artichokes 1482,00 30 September 1986 1554,00 1 October 1986 No L 119/ 14 Official Journal of the European Communities 8 . 5 . 86 \ Agricultural conversion rates Products 1 ECU = ... Lit Applicable until 1 ECU = ... Lit Applicable from Processed fruit and vegetables :  cherries preserved in syrup 1482,00 11 May 1986 1554,00 12 May 1986  tinned pineapples 1482,00 31 May 1986 1554,00 1 June 1986  tomatoes : IlIl II  peeled, whether or not cooked, preserved by freezing 1482,00 30 June 1986 1554,00 1 July 1986  flakes 1482,00 30 June 1986 1554,00 1 July 1986  prepared or preserved 1482,00 30 June 1986 1554,00 1 July 1986  juices 1482,00 30 June 1986 1554,00 1 July 1986  peaches preserved in syrup 1482,00 30 June 1986 1554,00 1 July 1986  dried figs 1482,00 30 June 1986 1554,00 1 July 1986  Williams pears preserved in syrup 1482,00 14 July 1986 1554,00 15 July 1986  dried grapes 1482,00 31 August 1986 1554,00 1 September 1986  prunes derived from 'Prunes d'Ente' 1482,00 31 August 1986 1554,00 1 September 1986 All other products 1482,00 11 May 1986 1554,00 12 May 1986 ANNEX IX NETHERLANDS Products Agricultural conversion rates 1 ECU = ... Fl Applicable until 1 ECU = ... Fl Applicable from Milk and milk products 2,71620 11 May 1986 2,71620 12 May 1986 Cereals 2,70178 30 June 1986 2,70178 1 July 1986 All other products 2,68749 11 May 1986 2,68749 12 May 1986 8 . 5 . 86 Official Journal of the European Communities No L 119/ 15 ANNEX X PORTUGAL l Agricultural conversion rates Products 1 ECU = . . . Esc Applicable until 1 ECU = . . . Esc Applicable from Sheepmeat and goatmeat 150,355 11 May 1986 153,283 12 May 1986 Sugar and isoglucose 150,355 30 June 1986 151,812 1 July 1986 Fish 150,355 31 December 1986 153,283 1 January 1987 Tobacco 150,355 11 May 1986 151,812 12 May 1986 Seeds 150,355 30 June 1986 151,812 1 July 1986 Olive oil 150,355 31 October 1986 151,812 1 November 1986 Oilseeds : \\ l  colza and rapeseed 150,355 30 June 1986 151,812 1 July 1986  sunflower and linseed 150,355 31 July 1986 151,812 1 August 1986  soya beans 150,355 31 August 1986 151,812 1 September 1986 Dried fodder 150,355 11 May 1986 151,812 12 May 1986 Field beans and peas and sweet lupins 150,355 30 June 1986 151,812 1 July 1986 Processed fruit and vegetables : \ \l  cherries preserved in syrup 150,355 11 May 1986 151,812 12 May 1986  tinned pineapples 150,355 31 May 1986 151,812 1 June 1986  processed lemons 150,355 31 May 1986 151,812 1 June 1986  processed oranges 150,355 30 September 1986 151,812 1 October 1986  tomatoes : \\ \I  peeled , whether or not cooked, preserved by freezing 150,355 30 June 1986 151,812 1 July 1986  flakes 150,355 30 June 1986 151,812 1 July 1986  prepared or preserved 150,355 30 June 1986 151,812 1 July 1986  juices 150,355 30 June 1986 151,812 1 July 1986  peaches preserved in syrup 150,355 30 June 1986 151,812 1 July 1986  dried figs 150,355 30 June 1986 151,812 1 July 1986  Williams pears preserved in syrup 150,355 14 July 1986 151,812 15 July 1986  dried grapes 150,355 31 August 1986 151,812 1 September 1986  prunes derived from 'Prunes d'Ente' 150,355 31 August 1986 151,812 1 September 1986 Amounts unrelated to price fixing 150,355 11 May 1986 153,283 12 May 1986 No L 119/ 16 Official Journal of the European Communities 8 . 5 . 86 ANNEXXI UNITED KINGDOM Agricultural conversion rates Products 1 ECU = ... £ Applicable until 1 ECU = ... £ Applicable from Milk and milk products 0,618655 11 May 1986 0,635626 12 May 1986 Beef and veal 0,618655 11 May 1986 0,635626 12 May 1986 Sheepmeat and goatmeat 0,618655 11 May 1986 0,635626 12 May 1986 Sugar and isoglucose 0,618655 30 June 1986 0,626994 1 July 1986 Cereals 0,618655 30 June 1986 0,626994 1 July 1986 Rice 0,618655 31 August 1986 0,626994 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 0,618655 30 June 1986 0,635626 1 July 1986 Pigmeat 0,618655 31 July 1986 0,635626 1 August 1986 Wine 0,618655 31 August 1986 0,626994 1 September 1986 Fish 0,618655 31 December 1986 0,635626 1 January 1987 Tobacco 0,618655 11 May 1986 0,626994 12 May 1986 Seeds 0,618655 30 June 1986 0,626994 1 July 1986 Olive oil 0,618655 31 October 1986 0,626994 1 November 1986 Oilseeds : \  colza and rapeseed 0,618655 30 June 1986 0,626994 1 July 1986  sunflower and linseed 0,618655 31 July 1986 0,626994 1 August 1986  soya beans 0,618655 31 August 1986 0,626994 1 September 1986 Dried fodder 0,618655 11 May 1986 0,626994 12 May 1986 Field beans and peas and sweet lupins 0,618655 30 June 1986 0,626994 1 July 1986 Flax and hemp 0,618655 31 July 1986 0,626994 1 August 1986 Silkworms 0,618655 11 May 1986 0,626994 12 May 1986 Cotton 0,618655 31 August 1986 0,626994 1 September 1986 Fruit and vegetables :  cherries 0,618655 11 May 1986 0,626994 12 May 1986  cucumbers 0,618655 11 May 1986 0,626994 12 May 1986  tomatoes 0,618655 11 May 1986 0,626994 12 May 1986  courgettes 0,618655 11 May 1986 0,626994 12 May 1986  aubergines 0,618655 11 May 1986 0,626994 12 May 1986  cauliflowers 0,618655 1 1 May 1986 0,626994 12 May 1986  plums 0,618655 31 May 1986 0,626994 1 June 1986  apricots 0,618655 11 May 1986 0,626994 12 May 1986  peaches 0,618655 11 May 1986 0,626994 12 May 1986  table grapes 0,618655 1 1 May 1986 0,626994 12 May 1986  pears 0,618655 31 May 1986 0,626994 1 June 1986  lemons 0,618655 31 May 1986 0,626994 1 June 1986  broad-leaved (Batavian) endives 0,618655 30 June 1986 0,626994 1 July 1986  cabbage lettuce 0,618655 30 June 1986 0,626994 1 July 1986  apples 0,618655 30 June 1986 0,626994 1 July 1986  mandarins 0,618655 30 September 1986 0,626994 1 October 1986  Clementines 0,618655 30 September 1986 0,626994 1 October 1986  sweet oranges 0,618655 30 September 1986 0,626994 1 October 1986  artichokes 0,618655 30 September 1986 0,626994 1 October 1986 8 . 5 . 86 Official Journal of the European Communities No L 119/ 17 Agricultural conversion rates Products 1 ECU - ... £ Applicable until 1 ECU = ... £ Applicable from Processed fruit and vegetables : I  cherries preserved in syrup 0,618655 1 1 May 1986 0,626994 12 May 1986  tinned pineapples 0,618655 31 May 1986 0,626994 1 June 1986  tomatoes : I I  peeled, whether or not cooked, preserved by freezing 0,618655 30 June 1986 0,626994 1 July 1986  flakes 0,618655 30 June 1986 0,626994 1 July 1986  prepared or preserved 0,618655 30 June 1986 0,626994 1 July 1986  juices 0,618655 30 June 1986 0,626994 1 July 1986  peaches preserved in syrup 0,618655 30 June 1986 0,626994 1 July 1986  dried figs 0,618655 30 June 1986 0,626994 1 July 1986  Williams pears preserved in syrup 0,618655 14 July 1986 0,626994 15 July 1986  dried grapes 0,618655 31 August 1986 0,626994 1 September 1986  prunes derived from 'Prunes d'Ente' 0,618655 31 August 1986 0,626994 1 September 1986 All other products 0,618655 11 May 1986 0,635626 12 May 1986